Hooker, J.
The respondent appeals from a conviction of keeping bis saloon open on Sunday. Joined with this charge, in another count, was a charge of keeping his windows curtained during the same day. Evidence was admitted tending to prove both charges; and the jury acquitted him of the latter, and convicted him of the former, charge.
The doctrine is well settled in this State that a. person should not be subjected to trial for two separate and distinct offenses at one time. This rule is applied to eases of felony in most, if not all, of the states, and' has been applied to misdemeanors in Michigan. People v. Jenness, 5 Mich. 305; Tiedke v. Saginaw, 43 Id. 64; People v. Aikin, 66 Id. 460; People v. Jackman, 96 Id. 269, 274.
There is considerable confusion upon the subject of *127election of counts, though not in Michigan, where it is well settled that an election must be made, in cases of felony. See cases cited above. And the same has been held in case of a prosecution under a city ordinance. See Tiedke v. Saginaw, 43 Mich. 64. The counts in the information in the present case charged distinct and separate offenses, and counsel for the respondent were entitled to an election.
It is unnecessary to discuss the other questions in the case.
Judgment is reversed, and a new trial granted.
The other Justices concurred.